Paul W. Brown, J.,
concurring in part and dissenting in part. I concur in the holding of the majority that the constitutional right to a speedy trial as implemented by *154R. C. 2945.71 through 2945.73 can be waived by the attorney of the accused even though the accused is not aware of or informed about the waiver. I disagree in the holding that a court’s scheduling of a trial for a date beyond the speedy trial deadline constitutes a “continuance granted other than on the accused’s own motion,” pursuant to R. C. 2945.72(H), under the circumstances of the instant cause, which in my view do not differ in any material way from the facts in State v. Singer (1977), 50 Ohio St. 2d 103. We held there that acquiescence by the defendant was insufficient to constitute waiver; that to permit acquiescence to suffice is to permit the evasion of the statute.
Clearly, the duty has been placed upon the court5 to bring the accused to trial within the statutory period. Under the facts of this case, the trial court could have placed the onus upon the defendant and his counsel by reciting in its journal entry, at the time the case was set for trial, all the circumstances, reasons and acquiescences connected with the setting of the trial beyond the statutory date. Its failure to do so characterizes the delay as not a continuance other than at the request of the defendant or his counsel and does not constitute a waiver by the defendant or his counsel and requires that the defendant be released.
O’Neili,, C. J., concurs in the foregoing concurring and dissenting opinion.

 See State v. Singer, supra; State v. Pudlock (1975), 44 Ohio St. 2d 104; State v. Gray (1964), 1 Ohio St. 2d 21; and State v. Cross (1971), 26 Ohio St. 2d 270.